 1                                                                                          JS-6
 2
 3
 4
 5
 6
 7
 8                               UNITED STATES DISTRICT COURT
 9                              CENTRAL DISTRICT OF CALIFORNIA
10
11   MIGUEL SOTO,                                  CV 21-4491 PA (PDx)

12                 Plaintiff,                      JUDGMENT
13          v.
14   ALEXANDER POR YIM, et al.,
15                 Defendants.
16
17
18         Pursuant to the Court’s June 30, 2021 Minute Order dismissing this action for lack of
19   prosecution and failure to comply with the Court’s order,
20         IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that this action is
21   dismissed without prejudice.
22         IT IS SO ORDERED.
23
24   DATED: June 30, 2021                             _________________________________
                                                                 Percy Anderson
25                                                      UNITED STATES DISTRICT JUDGE
26
27
28
